Mr. Justice Aldrey
delivered the opinion of the court.
José Rodríguez was sentenced by tbe District Conrt of Hnmacao to pay a fine of $50, or, in default thereof, to undergo one month’s imprisonment and pay the costs, for violating section 162 of the Penal Code. The information charges that in the month of July of 1914 he wilfully had himself registered in the registry of voters of the municipality of Naguabo, electoral precinct of the same, knowing that he was not entitled to snch registration because he had not resided in the said municipality for one year prior to November 3, 1914, *156the date of the election. In his appeal therefrom the defendant contends that the judgment should be reversed on the ground that the information, charges him with no crime for the reason that there is no registry of voters in Porto Rico or in Naguabo and that the law exacts no qualifications for the registration of citizens of Porto Rico or of the United States, but only for voting.
The election system established by our electoral law is based upon the existence of a registry qf voters in which are entered the names of the persons having a right to vote on the- day of election. That registry of voters was ordered by the acts of 1902 and 1904 as well as by the act now in force and effect, or the act of 1906 as amended and modified by the acts of 1908 and 1912. Section-4 of the said act provides that every male citizen of Porto Rico or of the United States whose name appears on the registry list shall be entitled to vote in the municipal district where he resides, which shows that there is a registry in Porto Rico where the names of the persons entitled to vote are registered, for which reason the contention of the appellant as to this point cahnot be sustained.
Section 162 of. the Penal Code provides that any person who wilfully causes, procures, or allows himself to be registered in the registry of voters in any municipality of Porto Rico knowing himself not to be entitled to such registration shall be deemed guilty of a misdemeanor, but the appellant contends that there is no law in this island requiring certain qualifications for the registration of citizens of Porto Rico or of the United States, qualifications being attached only to the right to vote.
We understand that registration is a condition sine qua non for the exercise of the right to vote, inasmuch as persons who are not registered cannot vote, and as the names of such persons as are entitled to vote should appear in the. registry, it follows that a person having no right to vote has no right to be registered. Consequently, in order for a per*157son to be registered as a voter be must possess tbe qualifications of a voter, as prescribed by law, and a person wbo registers or allows bimself to be registered knowing tbat be bas not sncb qualifications commits tbe offense penalized by section 162 of tbe Penal Code.
Therefore, as tbe information charges tbat tbe appellant wilfully allowed bimself to be registered as a voter in tbe precinct of Nagnabo knowing tbat be was not entitled to sncb registration because be bad not resided in tbe precinct for one year, it alleges facts which constitute a violation of said section 162, for, according to section 15 of tbe Election Law,. be was not entitled to vote in tbe said precinct in tbe election of November 3, 1914, and tbe judgment appealed from should be

Affirmed.

Chief Justice Hernández and Justices Wolf, del Toro and Hutchison concurred.